PER CURIAM:
This is a dispute among the defendants to determine who is liable to Stauf-fer for the sinking of its barge and the consequent loss of cargo. The barge was damaged in a collision, and the two tug owners, Arthur Smith Corp. and Bacon Towing Co., stipulated mutual fault. The barge at the time of the collision did not appear to be seriously damaged, but that evaluation was disproved by the barge’s sinking during the unloading operation at the Olin Mathieson Terminal.
The district court absolved Olin of any liability for the sinking. The tug owners in this appeal attempt to upset that determination.
■ We are of the firm view that the findings of fact made by the district court are not clearly erroneous, McAllister v. United States, 1954, 348 U.S. 19, 75 S. Ct. 6, 99 L.Ed. 20, and that “the trial judge * * * has fairly weighed the matter and has reached a conclusion which seems substantial and reasonable even though another result might have been achieved either by him or others.” Ohio Barge Lines, Inc. v. Oil Transport Company, 5 Cir. 1960, 280 F.2d 448, 449.
Affirmed.